  USDC IN/ND case 3:20-cv-01063-MGG document 12 filed 03/29/21 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 JEROME A. MILIAN, JR.,

               Petitioner,

                      v.                            CAUSE NO. 3:20-CV-1063-MGG

 WARDEN,

               Respondent.

                                 OPINION AND ORDER

       Jerome A. Milian, Jr., a prisoner without a lawyer, filed a habeas corpus petition

challenging his disciplinary hearing in case MCF 20-02-0084, where a hearing officer

found him guilty of possessing a dangerous weapon in violation of Indiana Department

of Correction (IDOC) policy A-106. ECF 2 at 1. As a result, he was sanctioned with the

loss of 180 days earned credit time and a one-step demotion in credit class. Id.

       After Milian filed his petition, the finding of guilt and sanctions were vacated.

ECF 10-1 at 1. The Warden has filed a motion to dismiss because this case is moot. ECF

10. Milian did not file a response and the time for doing so has passed. See N.D. Ind.

L.R. 7-1(d)(3)(A). Regardless, the court cannot overturn the disciplinary proceeding and

restore his time because the Indiana Department of Correction has already vacated the

proceeding and restored his time. That is to say, Milian has already won and there is no

case left for this court to decide. Accordingly, this case must be dismissed. See Hadley v.

Holmes, 341 F.3d 661, 664 (7th Cir. 2003) (prisoner can challenge prison disciplinary
  USDC IN/ND case 3:20-cv-01063-MGG document 12 filed 03/29/21 page 2 of 2


determination in habeas proceeding only when it resulted in a sanction that lengthened

the duration of his confinement).

      For these reasons, the motion to dismiss (ECF 10) is GRANTED and the case is

DISMISSED. The clerk is DIRECTED to close this case.

      SO ORDERED this March 29, 2021.


                                                     s/Michael G. Gotsch, Sr.
                                                     Michael G. Gotsch, Sr.
                                                     United States Magistrate Judge




                                          2
